SIBLEY, Circuit Judge
(dissenting).
The petition for rehearing for the first time calls attention to Article 3057 of the Civil Code of Louisiana, which makes provision for a surety to seek indemnity from his principal before paying the debt, quite similar in its substance to the remedy for exoneration in English equity. It seems to me that Continental Casualty Company may have a good right under this Article of the Code to some of the protection it seeks in this petition. It would be the duty of this Court to effectuate any right the Casualty Company may have against Summa Caldwell in this respect, their citizenship being diverse. I think a rehearing ought to be had for the purpose of exploring more perfectly this question.